Citation Nr: 1505803	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-46 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of overpayment of VA pension benefits in the amount of $10,134.60.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 decision issued by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania. 

In November 2012, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge sitting at the VA Regional Office in Hartford, Connecticut.  A transcript of that hearing is on file.

In January 2013, the Board issued a decision upholding the validity of debt in the amount of $33,175.00.  The Board remanded the issue of entitlement to waiver of recovery of this debt for further development.  See generally Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (holding that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness).  See also 38 C.F.R. § 1.911(c)(1) (2014); VAOPGCPREC 6-98.

In a supplemental statement of the case dated September 2014, the Committee waived recovery of the debt in the unpaid amount of $23,040.40, but denied waiver of recovery in the already paid amount of $10,134.60.  Accordingly, the Board has rephrased the issue listed on the title page to reflect the outstanding balance that has not been waived.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files, which include additional documents relevant to the appeal.     



FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation, or bad faith by the Veteran in the creation of the debt in the original amount of $33,175.00. 

2.  The Veteran bears substantial fault for the creation of the overpayment by accepting pension benefit payments despite clear written notice that a change in income status would require a downward adjustment, if not total reduction, of his improved pension benefits. 

3.  VA's payment to the Veteran of the already paid amount of $10,134.60 debt that has not been waived would not result in him being unable to provide for his basic necessities and would not nullify the objective for which the pension program was intended. 

4.  The Veteran did not relinquish a valuable right or incur a legal obligation in reliance on VA benefits and his failure to make restitution would result in an unfair gain to himself at the expense of the government.

5.  VA bears minimal, if any, fault for the creation of the debt in the original amount of $33,175.00, and it would not be against equity and good conscience to retain the amount of $10,134.60 debt which has been recouped.


CONCLUSION OF LAW

Recovery of an overpayment of pension benefits in the amount of $10,134.60 would not be against equity and good conscience.  38 U.S.C.A. §§ 1503, 1521, 5302(c), 5107 (West 2014); 38 C.F.R. §§ 1.962(b), 1.965(b), 3.3(a)(3), 3.23, 3.105(h), (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Board must make a determination as to the applicability of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter. 

However, the Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103.  A July 2008 letter advised the Veteran of the creation of an overpayment along with his right to dispute the debt and his right to request a waiver.  Thereafter, the Veteran perfected an appeal with respect to both the validity of the debt and entitlement to waiver of recovery.  The Committee has obtained from the Veteran two separate Financial Status Reports (FSRs) (VA Form 5655), and notified the Veteran of the reasons and bases for their determinations in a January 2009 rating decision, a June 2009 statement of the case and a September 2014 supplemental statement of the case.

Additionally, the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2012 hearing, the Veteran offered testimony regarding his understanding of the VA benefits he had been receiving, the extent of notice provided by VA regarding the pension eligibility requirements, his financial status, and the reasons why waiving the overpayment in question would be equitable and just.  Following his testimony, the Board remanded this claim to afford the Veteran an additional opportunity to submit an FSR, for the preparation of an audit of the paid and unpaid balance, and a readjudication of the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. 497.  Accordingly, the Board finds that consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, in January 2013, the Board remanded the case for additional development.  In response, the Committee sent the Veteran a March 2013 notice letter which included an audit of his paid and unpaid balance, obtained from the Veteran an FSR, and readjudicated the claim by a 3 person panel different in membership from the 2 person panel that initially decided the claim in January 2009.  See 38 C.F.R. § 1.955(e)(3).  As such, the Board finds that there has been substantial compliance with the January 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The Board finds, therefore, that as a practical matter, VA has informed the Veteran of the evidence needed to substantiate his claim.  Thus, there has been adequate notification and development of the matter of whether he is entitled to waiver of recovery of the debt in question. 

II.  Analysis

Historically, in October 2004, the Veteran filed a VA Form 526 (Veteran's Application for Compensation or Pension) seeking service-connected benefits for posttraumatic stress disorder (PTSD) as well as nonservice-connected pension benefits.

The Veteran's contemporaneous VA treatment records reflected a history of dysthymic disorder, major depressive disorder (MDD), alcohol abuse, cannabis abuse, right rotator cuff repair, hepatitis C, right temporal sinus surgery, low back surgery, right heel fracture, questionable obstructive sleep apnea (OSA) and questionable neurodermatitis.  He had a past work history involving store manager and car sales.  He described that, in the 1980s, he lost a lucrative position as a manager of a large store after getting caught manipulating his payroll to avoid federal taxes.  He reported spending 20 years changing jobs to avoid repaying his taxes.  See VA clinic record dated October 14, 1997.  In October and November 2004, the Veteran was described as experiencing periods of acute psychosis and homelessness.

On December 3, 2004, the AOJ issued a rating decision which granted entitlement to nonservice-connected pension benefits.

By letter dated December 8, 2004, the Veteran was notified that nonservice-connected pension benefits had been granted effective from September 24, 2004, with payments to commence on October 1, 2004.  He was specifically notified that he was awarded this benefit "because you have no income from September 24, 2004."  He was further advised of his "RESPONSIBILITIES" as follows:

Your are responsible to tell us right away if:

* your income or the income of your dependents changes (i.e., earnings, Social Security Benefits, lottery and gambling winnings)
* your net worth increases (i.e., bank accounts, investments, real estate)
* your continuing medical expenses are reduced
* you gain or lose a dependent
* your address or phone number changes

The Veteran was also provided with VA Form 21-8768 (Disability Pension Award Attachment), which advised him that he was obligated to provide prompt notice of any change in income or net worth and marital or dependency status and that a failure to provide such information would result in the creation of an overpayment which would be subject to recovery.  It further stated that, when reporting income, the total amount and source of all income received should be reported.

In a statement received in December 2004, the Veteran described psychiatric symptoms of suicidality, depression, sleep disturbance, an inability to focus, and being anti-social.  He reported being unable to function or lead a normal life, and requiring assistance in filling out paperwork as he was unable to fully express himself without panicking.

A December 9, 2004 rating decision denied service connection for PTSD.  The Veteran was advised of this decision, and his appellate rights, by letter dated December 11, 2004.  The Veteran received this notice, as he filed a notice of disagreement in March 2005.  A statement of the case on this issue was furnished to the Veteran in May 2005, but he did not perfect his appeal to the Board.  

In pertinent part, a March 2005 VA clinic record observed that the Veteran was having difficulties with understanding questions at times.  In April 2005, he was described as working in construction but having no recent employment.

In November 2007, the Veteran was notified that an Income Verification Match (IVM) had been received identifying unreported income between 2004 and 2007 involving unemployment benefits and earned income.  The Veteran did not dispute receipt of these funds.  As a result, it was proposed that the Veteran's monthly pension benefits be reduced effective from October 1, 2004; and be stopped completely effective from July 1, 2005.  He was notified that this adjustment would result in an overpayment of benefits.  Similar information was contained in July 2008 correspondence from VA to the Veteran. 

On July 31, 2008, the Debt Management Center (DMC) advised the Veteran of the debt in the amount of $33,175.00 and of his waiver rights.

In a statement received in August 2008, the Veteran reported his understanding that his VA benefits were for disability and not pension.  He described being told that his benefit came with no income restrictions.  He also reported not currently working due to a rotator cuff surgery, and having been only able to work part-time for the last year.

In October 2008, the Veteran submitted a request for waiver of the overpayment.  At that time, he again asserted a misunderstanding that he had been receiving disability rather than pension benefits and the need to report income.  He argued that repayment of the debt would create a financial hardship, and would be against equity and good conscience.

In an FSR received in October 2008, the Veteran reported monthly income of $100 from sales commissions and having $3,500 cash in the bank.  He had $38 in stocks/bonds.  His expenses included a monthly mortgage of $450 and a credit debt of $7,000 with an associated $350 monthly payment.  He did not report any further expenses.

In January 2009, a decision was issued by the VA Committee denying the Veteran's request for a waiver.  The decision indicated that the Veteran was found to be free of fraud, misrepresentation or bad faith.  It was explained that the standards of equity and good conscience were applied, which indicated that: (1) the Veteran was at fault in the creation of the debt; (2) he was fully informed of his rights and responsibilities in conjunction with the receipt of pension benefits and the failure to report changes in income resulted in the payment of VA benefits to which he was not entitled; (3) repayment of the debt would cause financial hardship, but this was balanced by a finding that failure to make restitution of the benefits overpaid and to which he was not entitled would constitute unjust enrichment at the expense of the government.  Ultimately, the Committee determined that a denial of the waiver would not be against equity and good conscience.

At the Board hearing in November 2012, the Veteran described a history of major depression, PTSD, alcohol problems and other health issues at the time he filed an application for VA pension.  He had a history of several strokes which affected his ability to remember.  He related a conversation with a VA representative who informed him that his VA compensation had been provided for disability, was not income dependent, and that he had no income or work restrictions to receive the VA benefit.  He further indicated that he did not file FSRs as the VA representative informed him that requirement did not apply to him.  He also indicated that VA had known of his receipt of income, and had informed him that he could work.  He described being confused of the financial requirements and believed that, at most, he made a mistake.  He also believed that VA had made a mistake.  It was also indicated that the claims folder contained a letter which informed him that he did not have to file an FSR because he was in receipt of compensation.

As far as his finances were concerned, the Veteran described being close to homelessness.  He received $1,287 per month with usually no money left over at the end of the month.  He argued that removing the $190 monthly repayment to VA would make his life easier but that, even with a waiver, he would have no excess cash left over.  At his income level, he would not have the ability to pay the sum to VA until he was in his 70's.  He had not been working, and was in receipt of disability benefits from the Social Security Administration (SSA) for the past 3 or 4 years.  He did not expect to ever return to work.  

In an FSR dated July 2014, the Veteran reported $1307 in monthly income from SSA.  His expenses included monthly rent of $850, $221 for food, $40 for vehicle gas and $196.50 taken by VA for recovery of his debt.  He had $1,012 cash in the bank with $40 of cash in hand.  He had a credit debt of $413.19 to VA for unpaid prescriptions as well as a $952.14 unpaid credit card debt.  Additionally, the Veteran explained that the debt that he incurred with VA was an honest misunderstanding as he thought he could work similar to the SSA disability benefit rules.  He alleged never being provided a guidance letter from VA.  He also requested VA to accept the amount already repaid as full repayment.

The Board first finds that waiver of recovery is not prohibited as the Committee has determined that the overpayment of pension benefits was not the result of conduct on the Veteran's part which amounted to "fraud," "misrepresentation of a material fact," or "bad faith."  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b). 

As the Veteran's conduct in this matter has not consisted of "fraud," "misrepresentation of a material fact," or "bad faith," his request for waiver will be evaluated in light of the principles of "equity and good conscience" which are set forth at 38 C.F.R. § 1.965(a).  In applying the "equity and good conscience" standard to an individual case, several factors are to be considered by the decision-maker.  Among these are (1) whether actions of the debtor contributed to the creation of the debt, (2) whether collection would deprive the debtor or the debtor's family of basic necessities, (3) whether recovery of the debt would nullify the objective for which benefits were intended, (4) whether failure to make restitution would result in unfair gain to the debtor, and (5) whether the debtor has changed position to his/her detriment due to her reliance upon the receipt of VA benefits.  Additionally, the decision-maker must conduct a "balancing of the faults," weighing the fault of the debtor against any fault attributable to VA. 

In this case, the Board finds that the actions and inactions by the Veteran substantially contributed to the creation of his debt.  Here, the Veteran was provided a December 8, 2004 notice letter advising him that he was awarded pension benefits because he had "no income."  He was further advised that his receipt of benefits came with "RESPONSIBILITIES" which included informing VA "right away" of any change in income, including "Social Security Benefits."  The Board notes that this letter was sent to the Veteran's correct address of record, and there is no indication that this letter was not properly sent.  

The Board observes that the Veteran is shown to have psychiatric impairment with periods of acute psychosis and difficulty understanding.  He also reports memory problems due to several strokes.  However, at the time of the issuance of the December 8, 2004 notice explaining the eligibility requirements, the Veteran's contemporaneous medical records do not suggest incompetency or an inability to understand the fairly straightforward explanation in the December 2004 letter.  Notably, the Veteran was capable of working for periods of time which led in part to the overpaid pension benefits.  

Additionally, the Veteran's own statements reflect a prior history of fairly sophisticated financial knowledge wherein he demonstrated an ability to manipulate payroll taxes to reduce his taxable income.  In connection with this appeal, the Veteran also reported a fairly good knowledge of income requirements pertaining to the receipt of SSA benefits. 

Overall, the Board finds that the Veteran had the mental and physical capacity to know, or to should have known, that his acceptance of pension award benefits while being in receipt of other forms of income would result in an overpayment of pension benefits.  His argument of a misunderstanding of receiving disability benefits rather than pension benefits does not excuse him from exercising his duty to read the award letters.  See, e.g., Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997) (erroneous VA payment not the product of sole administrative error where claimant abdicated responsibility of reading the benefit criteria provided by VA and cashing checks that claimant should have known were sent in error).

The next factor to consider is whether collection of the Veteran's debt would deprive him of basic necessities.  The Committee's September 2014 decision waived recovery of the debt in the unpaid outstanding amount.  Thus, the remaining issue is whether to pay the Veteran the recouped amount of $10,134.60 for his benefit.  See Franklin v. Brown, 5 Vet. App. 190, 193 (1993); 38 C.F.R. § 1.967(a).

The Veteran's July 2014 FSR reflected a monthly income of $1,307 with total monthly expenses of $1,111 when considering the waiver of the uncollected amount of VA debt.  Thus, the Veteran would have a positive net monthly cash flow of $196 which would allow him begin payment of his approximate $1,400 of unpaid debt.  Notably, the Veteran reported having additional cash reserves in excess of $1,000 in the bank.  As such, the issue of VA paying the Veteran an amount of $10,134.60 is not necessary for him to be able to provide himself with the basic necessities.

The Board next considers whether waiving the recouped debt would nullify the objective for which benefits were intended.  Pension benefits are intended to provide a minimal level of subsistence to wartime Veterans.  Here, the debt to VA was created as a result of the Veteran living above that minimal level of subsistence for several years.  He is currently in receipt of SSA benefits, has a positive cash flow, has some cash reserves, and VA has waived $23,040.40 in unpaid debt.  In this case, VA's retention of the $10,134.60 of debt already paid clearly would not nullify the objective of paying him pension benefits.

The Board next considers whether the Veteran's failure to make restitution would result in unfair gain to himself.  Here, the Veteran created the debt to VA by accepting pension benefits for which he was not entitled.  He was provided clear, written notice of the pension eligibility requirements despite his protestations to the contrary.  VA has waived him paying the remaining $23,040.40 of unpaid debt.  At this point, returning the $10,134.60 of already paid debt, which represented benefits for which he was not entitled, would constitute an unfair gain to the Veteran to the detriment of the government.

The Board next considers whether the Veteran detrimentally changed his position due to reliance upon the receipt of VA benefits.  The record does not show that the Veteran incurred any significant legal obligation as a result of being in receipt of pension funds.  Certainly, there is no showing that the Veteran incurred any legal obligation exceeding the $23,040.40 of debt which has been waived in this case.

Finally, while the above-mentioned factors weigh against waiver of recovery in the amount of $10,134.60, the Board must still weigh the fault of the debtor against any fault attributable to VA in arriving at its ultimate decision.  The Veteran has alleged that a VA representative misrepresented to him the income eligibility requirements for receiving VA pension benefits.  Even assuming the truth of this assertion, the Board notes that inaccurate advice provided by a government employee does not create any legal right to benefits where such benefits are otherwise precluded.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  

To the contrary, the December 2004 letter provided the Veteran clear notice of his income reporting obligations.  The Board finds no communication in the record, as claimed, that the Veteran was told in writing that he need not report his receipt of income.  His recollection of a VA employee misrepresenting the eligibility requirements are not likely and not persuasive when viewed against his prior history of intentionally manipulating payroll benefits for his own economic gain in the 1980s.  

The Board also finds no procrastination on the part of VA in discontinuing the Veteran's pension benefits when receiving information of his ineligibility - which had been provided by an IVM process rather than information provided by the Veteran himself.  Thus, any potential fault on VA in this case is minimal.  As such, the Board finds that the relative fault for the creation of the overpayment of improved pension benefits strongly militates against waiver of recovery of the remaining $10,134.60 which has already been paid.

Considering all of these factors, the Board finds VA's recovery of overpaid improved pension benefits in the amount of $10,134.60, which have already been recouped, would not constitute a hardship to the Veteran or otherwise be against principles of good faith and equity.  In fact, the Veteran suggested this resolution in his statement received in July 2014.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim of waiver of recovery of debt in the amount of $10,134.60, therefore, is denied.


ORDER

Entitlement to waiver of overpayment of VA pension benefits in the amount of $10,134.60 is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


